DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings do not contain reference characters to designate each element of the invention as described in the specification.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the handle of the center strap (claims 10, 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The specification should include reference characters to designate each element of the invention in the drawings (see drawing objection above)
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Claim 1, line 3, “configured to be over the hips” should read --configured to be worn over hips--
Claim 7, line 2, “and adjustable” should read --and is adjustable-
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 11,117,014) further in view of Champion (US Patent No. 9,216,311), and further in view of Clarke (US Patent No. 7,744,512).
Regarding independent claim 1, Scott discloses an exercise device (connection and resistance training system 101) configured for lower body exercise (Fig. 1), comprising:
an adjustable belt (waist strap 102; Col. 4 lines 4-5, “Waist strap 102 can have a buckle or clip 102a to allow a user to secure and tighten the waist strap”) configured to be over the hips of a user (see Fig. 1);
a set of foot cuffs (right and left foot straps 110, 111); and
a center strap (alignment attachment strap 109) configured to be removably attached to the adjustable belt (via attachment point 105, see Figs. 1-2; Col. 4 lines 16-18, “Alignment attachment 109 is also shown in this embodiment with a clip formed at an end thereof”) and is connected to the set of foot cuffs (see Fig. 1).

    PNG
    media_image1.png
    589
    745
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    765
    media_image2.png
    Greyscale

	Scott does not necessarily teach wherein the set of foot cuffs is elastic or wherein the center strap is configured to be removably attached to the set of foot cuffs.
	Champion teaches a foot cuff (anchor loop 44 of anchor strap 40; see Figs. 14A-14B and Figs. 16A-17B showing anchor loop 44 used as a foot cuff) for an exercise device (10), wherein the foot cuff may be comprised of an elastic webbing material (Col. 13 lines 9-1, “The anchor strap can be made of any flexible and elastic or inelastic material” and Col. 13 lines 14-19, “Thus, the anchor strap can be made of any flexible material, including, without limitation, natural or synthetic leather, suede, canvas, cotton, flax, plastic, natural or synthetic rubber, nylon, polyvinyl chloride, polyester, polypropylene, other natural or synthetic fabric or webbing, or any combination thereof”).

    PNG
    media_image3.png
    795
    524
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the set of foot cuffs (110, 111) of Scott to be comprised of an elastic webbing material, as is similarly taught by Champion, for the purpose of providing a set of foot cuff comprised of suitable material for engaging with a user’s feet, and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
	Scott as modified by Champion does not teach wherein the center strap is configured to be removably attached to the set of foot cuffs.
	Clarke teaches a set of foot cuffs (16, Fig. 1) for an exercise device (10) connected by an elastic member (42), where the elastic member includes rings (32) that are configured to be removably attached to a strap (14) of the exercise device via a clip (13) located at an end of the strap (14; see Fig. 1; Col. 7 lines 28-35, “There is a first elastic member 14, at the ends of which are clips 13, for attaching to foot straps 16. Foot straps 16 are typically adjustable length straps which are primarily intended to be fitted around each foot of the user. Clips 13 are any suitable fasteners adapted to be fitted to foot straps 16, and preferably, are adapted to be connected to a simple metal or plastic ring 32, as discussed hereinbelow, attached to foot straps 16”).

    PNG
    media_image4.png
    834
    552
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the set of foot cuffs (110, 111) and the center strap (109) of Scott to include a ring connected to the set of foot cuffs and a clip connected to an end of the center strap, as is similarly taught by Clarke, for the purpose of allowing a user to removably attach the center strap to the set of foot cuffs as desired, thereby allowing the user to easily disassemble the device for storage, and as it has been held that constructing a formerly integral structure in various elements involves only routine still in the art. See MPEP 2144.04, numeral V., subsection C.
	Regarding claim 2, Scott as modified further teaches wherein the adjustable belt (102) is configured to be worn over a pelvis of the user (see Fig. 1).
	Regarding claim 3, Scott as modified by Champion further teaches wherein the set of elastic foot cuffs (110, 111) comprise of elastic webbing (as modified by Champion, see rejection to claim 1 above).
	Regarding claim 4, Scott as modified further teaches wherein the set of elastic foot cuffs (110, 111) are configured to be worn around one or more feet (see Fig. 1).
	Regarding claim 5, Scott as modified does not teach wherein each elastic foot cuff in the set of elastic foot cuffs (110, 111) is configured to change length independently.
	Clarke teaches a set of foot cuffs (16, Fig. 1) for an exercise device (10) wherein each foot cuff in the set of foot cuffs (16) is configured to change length independently (Col. 7 lines 30-32, “Foot straps 16 are typically adjustable length straps which are primarily intended to be fitted around each foot of the user”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify each elastic foot cuff of the set of elastic foot cuffs (110, 111) of Scott in view of Champion to be independently length adjustable, as is similarly taught by Clarke, for the purpose of allowing the set of foot cuffs to be adjustable to fit feet of different sizes for each individual user.
	Regarding claim 7, Scott as modified does not teach wherein the center strap (109) is configured to be inserted into a cam buckle, and adjustable in length.
	Champion, in the same field of endeavor with regards to length adjustable straps of exercise devices, teaches a strap (anchor strap 440, Fig. 6A-6C) formed in two segments (440-1, 440-2), where a first segment of the strap (440-1) is configured to be inserted into a cam buckle (442) attached to the second segment of the strap (440-2, see Fig. 6A), and is adjustable in length (Col. 27 lines 42-50, “The effective length of anchor strap 440 can be adjusted by adjusting the length of first segment 440-1. To shorten the length of the anchor strap 440, cam release button 442-3 is depressed allowing segment 440-1 to slide freely through slot 442-1. By tugging the end of 440-1 away from cam buckle 442 as shown in FIG. 6C, segment 440-1 is shortened. At the desired length, cam release button 442-3 is released holding segment 440-1 in place”).

    PNG
    media_image5.png
    475
    828
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    534
    628
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the center strap (109) of Scott to include a first segment and a second segment connected by a cam buckle, as is similarly taught by Champion, for the purpose of allowing the center strap to be adjustable in length in order to accommodate for users of different heights.
	Regarding claim 10, Scott as modified does not teach wherein the center strap (109) comprises of a cam buckle and a handle.
Champion, in the same field of endeavor with regards to straps of exercise devices, teaches a strap (anchor strap 440, Fig. 6A-6C) formed in two segments (440-1, 440-2), where a first segment of the strap (440-1) is configured to be inserted into a cam buckle (442) attached to the second segment of the strap (440-2, see Fig. 6A), where the first segment comprises a handle (440-1E, see Fig. 6C showing user gripping section 440-1E as a handle) to allow the strap to be adjustable in length (Col. 27 lines 42-50, “The effective length of anchor strap 440 can be adjusted by adjusting the length of first segment 440-1. To shorten the length of the anchor strap 440, cam release button 442-3 is depressed allowing segment 440-1 to slide freely through slot 442-1. By tugging the end of 440-1 away from cam buckle 442 as shown in FIG. 6C, segment 440-1 is shortened. At the desired length, cam release button 442-3 is released holding segment 440-1 in place”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the center strap (109) of Scott to include a first segment having a handle and a second segment connected by a cam buckle, as is similarly taught by Champion, for the purpose of allowing the center strap to be adjustable in length in order to accommodate for users of different heights.
Regarding claim 11, Scott as modified further teaches wherein the center strap (109 as modified by Champion, see rejection above to claim 10) is configured to be shortened by opening the cam buckle (442 as modified by Champion) and pulling up on the handle (440-1E as modified by Champion, see Champion Fig. 6C and Col. 27 lines 42-50 cited above).
Regarding claim 12, Scott as modified further teaches wherein the adjustable belt (102) comprises of a first end and a second end configured to be removably attached by one or more of a hook and loop fastener or a belt buckle (buckle 102a shown in Figs. 1-2; Col. 4 lines 4-5, “Waist strap 102 can have a buckle or clip 102a to allow a user to secure and tighten the waist strap”).

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US Patent No. 11,117,014) further in view of Champion (US Patent No. 9,216,311), further in view of Clarke (US Patent No. 7,744,512), and further in view of Schreiber et al. (US Patent No. 10,195,475).
Scott as modified by Champion and Clarke teaches the invention as substantially claimed, see above.
Regarding claim 6, Scott as modified teaches wherein each elastic foot cuff (110, 111) shares a common attachment point configured with an eyelet (ring 32 as modified by Clarke, see rejection to claim 1 above; insomuch as Applicant has shown an eyelet, the ring 32 similarly forms an eyelet for removably receiving clip 13), interfaced with a clip (13 as modified by Clarke, see rejection to claim 1 above) on the center strap. Scott as modified does not teach wherein the clip is a carabiner.
Schreiber et al., in the same field of endeavor with regards to removably connecting various elements of an exercise device, teaches a strap (resistance band 7, Fig. 11) comprising a carabiner located at each end thereof (clips 71, 72 with movable rod, equivalent to a carabiner) for being removably connected to a ring or D-ring located on various items of the exercise device (see Figs. 17-19, Col. 16 lines 57-62, “Attachment clips 71 and 72 have a movable (e.g., pivotable) rod, and may be biased to a closed position, which can be controlled by the user so that the plurality of resistance bands 7 can be attached to other system components, such as the glove 1, 2, belt 4, vest 3, left shoe 5, and right shoe 6”).

    PNG
    media_image7.png
    675
    402
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the clip (13) on the center strap (109) of Scott in view of Clarke with a carabiner, as is similarly taught by Schreiber et al., for the purpose of achieving the same result of providing a removable connection of the center strap to the set of elastic foot cuffs, thereby allowing the user to easily assemble and disassemble the exercise device as desired.
	Regarding claim 8, Scott as modified teaches wherein each of a first end and a second end of the center strap comprise of a clip (Scott teaches first end comprising clip to attach to the waist belt at attachment point 105 at rings 106, 107, see Figs. 1-2, Col. 4 lines 16-18, “Alignment attachment 109 is also shown in this embodiment with a clip formed at an end thereof”; Scott as modified by Clarke teaches second end comprising clip 13 to attach to ring 32 connected to the set of elastic foot cuffs, see rejection above to claim 1). Scott as modified does not teach wherein the clips at the first end and the second end are carabiners.
Schreiber et al., in the same field of endeavor with regards to removably connecting various elements of an exercise device, teaches a strap (resistance band 7, Fig. 11) comprising a carabiner located at a first end and a second end thereof (clips 71, 72 with movable rod, equivalent to a carabiner) for being removably connected to a ring or D-ring located on various items of the exercise device (see Figs. 17-19, Col. 16 lines 57-62, “Attachment clips 71 and 72 have a movable (e.g., pivotable) rod, and may be biased to a closed position, which can be controlled by the user so that the plurality of resistance bands 7 can be attached to other system components, such as the glove 1, 2, belt 4, vest 3, left shoe 5, and right shoe 6”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the clips on the first end and second end of the center strap of Scott in view of Clarke with carabiners, as is similarly taught by Schreiber et al., for the purpose of achieving the same result of providing a removable connection of the center strap to the adjustable belt and to the set of elastic foot cuffs, thereby allowing the user to easily assemble and disassemble the exercise device as desired.
Regarding claim 9, Scott as modified further teaches wherein the carabineer of the first end and the second end (as modified by Schreiber et al., see rejection above for claim 8) is configured to be removably attached to one or more rings (106, 107) on the adjustable belt (102, connected via left and right upper leg straps 103, 104, see Figs. 1-2 of Scott) and an eyelet (ring 32 as modified by Clarke, see rejection to claim 1 above; insomuch as Applicant has shown an eyelet, the ring 32 similarly forms an eyelet) positioned on the set of elastic foot cuffs (110, 111). Scott does not necessarily teach wherein the one or more rings (106, 107) on the adjustable belt (102) are D rings.
Schreiber et al., in the same field of endeavor with regards to removably connecting various elements of an exercise device, teaches a strap (resistance band 7, Fig. 11) comprising a carabiner located at a first end and a second end thereof (clips 71, 72 with movable rod, equivalent to a carabiner) for being removably connected to a ring or D-ring located on various items of the exercise device (see Figs. 17-19, Col. 16 lines 57-62, “Attachment clips 71 and 72 have a movable (e.g., pivotable) rod, and may be biased to a closed position, which can be controlled by the user so that the plurality of resistance bands 7 can be attached to other system components, such as the glove 1, 2, belt 4, vest 3, left shoe 5, and right shoe 6”), including an adjustable belt (4, Figs. 12-14) comprising D-rings (43, 44).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the one or more rings (106, 107) of Scott to be one or more D-rings, as is similarly taught by Schreiber et al., for the purpose of achieving the same result of providing a removable connection between the carabiner of the first end of the center strap with the adjustable belt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784